The petitioner, Mary Beard, was charged by information in Tulsa county, Okla., with the crime of murder on March 5, 1947. At a hearing on application for writ of habeas corpus, before the Honorable Horace D. Ballaine, judge of the district court, the contention was therein made that the proof of the commission of murder was not evident and the presumption thereof not great, and the court so finding, the defendant was admitted to bail in the sum of $25,000.
Whereupon application by petition for habeas corpus was made in this court. The petition alleging that setting of the bond in the sum of $25,000 was excessive and equivalent to denying bail.
This court, after examining the transcript of evidence taken at the hearing upon the application in the district court and upon further hearing in this court, and after a full consideration of all the facts in the case, was of the opinion that the amount of bail fixed by the district court in said cause was excessive and should be reduced.
By reason of the foregoing facts, this court, on the 7th day of March, 1947, granted the writ and ordered the defendant released from the county jail of Tulsa county upon giving bail in the sum of $10,000, to be approved by the court clerk of Tulsa county, Okla. *Page 96 
In keeping with this order, the writ is hereby granted, in compliance with the order as above stated.